Title: To James Madison from James Monroe, 26 October 1805
From: Monroe, James
To: Madison, James


          
            Dear Sir
            London Octr 26. 1805.
          
          You will receive within a copy of a note recd. yesterday Evening from Mr. OReilly of Phila., of certain reports in circulation yesterday at the exchange. That with respect to the Prussian minister has been confirm’d in the gazettes of this morning, tho’ no notice is taken in them of that wh. more particularly regards us. I send so much of the Chronicle as respects publick concerns. No allusion of the kind was made me yesterday by Mr. Hammond, tho’ as our conversation was lengthy an opportunity was furnished for it. If the report is true the prospect with respect to Prussia has confirmed them in the policy, if indeed it has not long since been decided on. I shall be able to inform you more correctly in a few days by the Bristol Packet an American ship wh. sails for N. York. Mr. Hammond mentioned to me an interesting circumstance wh. he said had an irritating tendency. Admiral Collingwood had taken a dispatch of Yrujo to his govt. from an american vessel, stating a proposition from commodore Truxton accompanied with a plan for taking the Island of Jamaica, in which he informed him that he had certain plans of the fortifications &ca of the Island, wh. had been given him by admiral Parker, wh. wod. be or were at the ministers service. He shewed me the dispatch in spanish, wh. as I read that lang[u]age imperfectly, & the room was dark, I do not state on that evidence but give it only on Mr. Hammonds report to me. I will send you by the Bristol packet a copy of a late pamphlet called “war in disguise” alluding to neutral trade, wh. advises direct war on us in pretty plain terms. It is said to be a ministerial work, or rather under its auspices. How truly will soon be seen. Yr. friend & servt.
          
            Jas. Monroe.
          
        